People v Bond (2015 NY Slip Op 01657)





People v Bond


2015 NY Slip Op 01657


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


1991-08088
 (Ind. No. 1894/89)

[*1]The People of the State of New York, respondent,
vRichard Bond, appellant.


Richard Bond, Napanoch, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (Johnnette Traill, Ellen C. Abbot, and Anastasia Spanakos of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 6, 1996 (People v Bond, 227 AD2d 412, affd 90 NY2d 877), affirming a judgment of the Supreme Court, Queens County, rendered July 17, 1991.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., MILLER, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court